       Case 4:20-cv-02913 Document 37 Filed on 08/31/21 in TXSD Page 1 of 2
                                                                                 United States District Court
                                                                                    Southern District of Texas

                                                                                       ENTERED
                                                                                     August 31, 2021
                          UNITED STATES DISTRICT COURT
                                                                                    Nathan Ochsner, Clerk
                           SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION

 PEOPLE FOR THE ETHICAL                     §
 TREATMENT OF ANIMALS, INC.,                §
                                            §
         Plaintiff.                         §
                                            §
 VS.                                        § CIVIL ACTION NO. 4:20-CV-2913
                                            §
 M. KATHERINE BANKS,                        §
                                            §
         Defendant.                         §

                      ORDER ADOPTING MAGISTRATE JUDGE’S
                      MEMORANDUM AND RECOMMENDATION

        On June 22, 2021, Defendant Michael K. Young’s Motion to Dismiss (Dkt. 16) was

referred to United States Magistrate Judge Andrew M. Edison under 28 U.S.C. §

636(b)(1)(B). See Dkt. 30. Judge Edison filed a Memorandum and Recommendation on

August 13, 2021, recommending that Plaintiff be given an opportunity to file a Second

Amended Complaint and that Defendant Michael K. Young’s Motion to Dismiss (Dkt. 16)

be DENIED AS MOOT. See Dkt. 35.

        No objections have been filed to the Memorandum and Recommendation.

Accordingly, the Court reviews the Memorandum and Recommendation for plain error on

the face of the record. 28 U.S.C. § 636(b)(1); see also FED. R. CIV. P. 72(b)(3).

        Based on the pleadings, the record, and the applicable law, the Court finds that there

is no plain error apparent from the face of the record. Accordingly, it is hereby ORDERED

and ADJUDGED that:
    Case 4:20-cv-02913 Document 37 Filed on 08/31/21 in TXSD Page 2 of 2




     (1)   Judge Edison’s Memorandum and Recommendation (Dkt. 35) is
           APPROVED and ADOPTED in its entirety as the holding of the Court;

     (2)   Plaintiff shall file a Second Amended Complaint by September 10, 2021;
           and

     (3)   Defendant Michael K. Young’s Motion to Dismiss (Dkt. 16) is DENIED AS
           MOOT.

It is so ORDERED.

     SIGNED at Houston, Texas, this 31st day of August, 2021.


                                            ___________________________________
                                                   GEORGE C. HANKS, JR.
                                              UNITED STATES DISTRICT JUDGE




                                        2
